Citation Nr: 0116661	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  96-43 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a disability of the 
eyes.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a skin disability 
of the back.

5.  Entitlement to service connection for bilateral knee 
disability.

6.  Entitlement to service connection for bilateral ankle 
disability.

7.  Entitlement to service connection for a left knee scar 
disability.

8.  Determination of a proper initial rating for scar, right 
eyelid area, currently evaluated as noncompensable.

9.  Determination of a proper initial rating for pes planus, 
bilateral, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1982 to 
August 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  A September 1997 rating decision granted service 
connection for bilateral pes planus and assigned a 
noncompensable evaluation, effective May 1996; the veteran 
has appealed the assignment of the noncompensable evaluation.  
The veteran was afforded a Board video conference hearing in 
November 2000, at which time he indicated he was accepting 
the video conference hearing in lieu of an in-person hearing; 
a transcript of that hearing is of record.

At his November 2000 Board video hearing, the veteran raised 
the issues of entitlement to service connection for a 
bilateral ankle and bilateral knee disability on a secondary 
basis as due to his service-connected pes planus.  During his 
testimony concerning his pes planus the veteran also 
indicated that he had discomfort of the toes.  It was not 
clear whether he is seeking service connection for a separate 
disability of the toes.  These matters are hereby referred to 
the RO for appropriate action.

The issues of entitlement to service connection for a 
disability of the eyes, skin disability of the back, 
bilateral knee disability, and bilateral ankle disability 
will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  An acquired psychiatric disorder was not present during 
the veteran's military service or for many years thereafter, 
and an acquired psychiatric disorder is not otherwise shown 
to be related to the veteran's military service or to any 
incident during service.

3.  The veteran has a right shoulder scar which is related to 
his period of active military service.

4.  A current right shoulder disability (other than a right 
shoulder scar) related to the veteran's active military 
service has not been diagnosed.

5.  The veteran's left knee scar preexisted service and did 
not increase in severity during his active military service.

6.  The veteran's right eyelid scar disability is manifested 
by a barely visible scar on the right upper lid that is 
without keloid formation, tenderness on palpation, or any 
disfigurement.

7.  The veteran's pes planus disability is manifested by 
complaints of pain on use and the use of orthotics, but is 
not manifested by objective evidence of marked deformity; no 
examiner has described the veteran's pes planus as being more 
than mild.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

2.  A right shoulder scar was incurred in the veteran's 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

3.  A right shoulder disability (other than a right shoulder 
scar) was not incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.303 (2000).

4.  A left knee scar was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 
1111, 1132, and 1153 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2000).

5.  The criteria for an initial compensable rating for scar, 
right eyelid area, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§  
4.7, 4.118, Diagnostic Code 7800 (2000).

6.  Resolving reasonable doubt in favor of the veteran, the 
criteria for an initial 10 percent evaluation, and no more, 
have been met for pes planus, bilateral.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal on the issues of 
entitlement to service connection for an acquired psychiatric 
disorder, a right shoulder disability, a left knee scar 
disability, and determination of a proper initial rating for 
a scar of the right eyelid area and pes planus disability.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims.  
Although the veteran was informed of the evidence needed to 
establish a "well-grounded" claim, which is no longer a 
valid basis for service connection, see VCAA, supra, the 
basic elements for establishing service connection, 
irrespective of the "well-grounded" doctrine, have remained 
unchanged.  The RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file, and there are private and VA medical records in 
the file, including VA examinations in June 1997 and August 
1999.  The veteran has been offered an opportunity to submit 
additional evidence in support of his claim.  In this regard, 
the Board notes that the record was held open for the receipt 
of additional evidence (none was received) for 60 days after 
the veteran's November 2000 Board video hearing.  In short, 
the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claims, and the Board 
will proceed with appellate disposition on the aforementioned 
claims on the merits.

I.  Service Connection Claims

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease in 
active military service.  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303.  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

A.  Acquired Psychiatric Disorder.

The veteran contends that he suffers from psychiatric 
problems due to problems he encountered with his roommate 
during military service.  The RO had styled this issue as 
service connection for a nervous condition, including 
personality disorder, alcoholism, and drug abuse.

A September 1985 service medical record indicates that the 
veteran was referred to clinical psychology for an evaluation 
due to declining performance and a possible personality 
disorder.  The veteran admitted that he had encountered many 
difficulties while serving on active duty.  He denied having 
any legal problems.  On examination he was alert, oriented, 
and defensive.  Following a mental status examination and 
psychological testing, the examiner stated that the veteran 
had no mental deficiency and felt formal intelligence testing 
was not warranted.  The examiner also noted that the veteran 
had passive-aggressive personality features.  No pertinent 
complaints or clinical findings of any psychiatric disability 
were noted on the veteran's July 1986 separation physical 
examination.

A July 1994 VA treatment record noted that the veteran began 
drinking at age 18, and that his longest period of sobriety 
had been a couple of months.  The diagnoses included a 
provisional diagnosis of alcohol abuse.  Another VA treatment 
record dated in July 1994 reflected that the veteran was 
experiencing stress over the termination of a six-year 
relationship.  The diagnoses were probable adjustment 
disorder and questionable major depression with possible 
psychotic features.

July 1996 VA treatment records noted that the veteran 
complained of a 12 year history of "bad nerves."  He stated 
that he was "easy-going" prior to his military service, but 
that incidents involving his roommate during service had 
caused him problems and resulted in his inability to sleep.  
Following review by a social worker a psychological 
evaluation was conducted, and the veteran's complaints were 
noted.  Diagnoses included major depression (provisional) and 
psychosis NOS.  No relationship to service was indicated in 
the report.

In letters dated in April 1997 and November 1997, the 
veteran's private psychologist stated that the veteran had 
been referred for treatment in September 1996 following 
incidents of conflicts with his co-workers.  He had been 
diagnosed with schizoaffective disorder.  No relationship to 
service was indicated.

At his April 1997 RO hearing and November 2000 video hearing, 
the veteran repeated his contentions that certain incidents 
involving his roommate in service had "led" to his present 
psychiatric problems.

A thorough review of the evidence reveals that the veteran 
was not treated for or diagnosed with an acquired psychiatric 
during service, and no physician has suggested that any 
currently diagnosed psychiatric disability is related to 
service or any incident of the veteran's active military 
service.  Further, as medical records reveal that the veteran 
was not diagnosed with a psychosis until years following 
service, a claim of entitlement to service connection under 
the presumptive provisions of 38 U.S.C.A. §§ 1101, 1112 and 
1137 (West 1991) is not for application in this case.

The Board here notes that the veteran appears to be claiming 
service connection for a personality disorder.  Even if it 
were shown that a personality disorder was manifested during 
service, the Board observes that personality disorders are 
not diseases or injuries for the purposes of service 
connection.  38 C.F.R. § 3.303(c) (2000).  While disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service-connected in accordance 
with 38 C.F.R. § 4.127 (2000), there is no competent medical 
evidence showing that the veteran suffers from disability 
resulting from a psychiatric disability that is superimposed 
upon a personality disorder diagnosed in service.

In view of the absence of any evidence showing that a 
psychiatric disability (including a "nervous condition," 
alcoholism, and drug abuse) was present during service, or 
medical evidence of a relationship between a current 
psychiatric disorder and service, the preponderance of the 
evidence is against the veteran's claim.  As such, there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran.  
Accordingly, the benefit-of-the-doubt rule is not applicable, 
and the claim of entitlement to service connection for an 
acquired psychiatric disorder is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Right Shoulder Disability.

Service medical records reveal no treatment or diagnosis of a 
right shoulder disability.  No pertinent complaints or 
clinical findings involving the right shoulder were noted at 
the veteran's July 1986 separation physical examination.

At a June 1996 VA examination, the veteran stated that he had 
suffered a laceration to his right shoulder while working on 
an airplane during service.  Physical examination revealed a 
one inch scar on the posterior aspect of the right shoulder 
in the area of the mid portion of the scapula.  The scar was 
well-healed and there was no significant damage to underlying 
soft tissue.  The June 1996 VA examiner rendered a diagnosis 
of a right shoulder scar, "residual of trauma as 
described."

The Board observes that throughout the years the veteran has 
consistently asserted in his statements and testimony that he 
suffered a laceration to his right shoulder while working on 
an airplane during service.  Further, a VA physician has 
indicated (albeit without a review of the claims file, but 
after an examination of the right shoulder area) that the 
veteran's right shoulder scar was the result of the trauma as 
described by the veteran.  Resolving all doubt in the 
veteran's favor, the Board finds that service connection for 
a right shoulder scar is warranted.

The Board notes that the veteran has made complaints of right 
shoulder pain.  However, trained medical personnel (despite 
examinations and a right shoulder X-ray) have been unable to 
find a chronic right shoulder disability (other than a right 
shoulder scar) capable of medical diagnosis.  While the 
veteran has complained of right shoulder pain, pain alone 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  As such, the Board 
is compelled to find that the preponderance of the evidence 
is against a finding that the veteran's claim that he suffers 
from a right shoulder disability (other than the right 
shoulder scar) related to his active military service.  In 
reaching this conclusion, the Board acknowledges that, under 
the prior and revised provisions of 38 U.S.C.A. § 5107(b), 
the benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
However, as the preponderance of the evidence is against the 
veteran's present claim, that doctrine is not for application 
in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

C.  Left Knee Scar Disability

The veteran contends that his preexisting left knee scar was 
chronically worsened by his military service.

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

A left knee scar was noted on the veteran's August 1982 
entrance examination.  The remaining service medical records 
do not reference any complaints or findings involving a left 
knee scar.

A January 1991 private medical record indicates that the 
veteran underwent left knee diagnostic video arthroscopy with 
partial medial meniscectomy.  The record also noted that the 
veteran had suffered a "crush injury" 12 years prior that 
had resulted in some skin loss over the top of his left knee.

At a June 1997 VA examination, an irregular shaped left knee 
scar was noted.  There was no evidence of scar swelling or 
tenderness.  The examiner stated that the scar resulted in no 
limitation of function of the affected part.

At his November 2000 video hearing, the veteran testified 
that his left knee scar was tender and painful.  He indicated 
that he had injured his left knee prior to service while 
playing football and had undergone an arthroscopic procedure 
after service.  When asked about what had aggravated his knee 
condition in service, the veteran stated that walking and 
performing his military duties had aggravated his left knee 
scar.

In the instant case, the evidence clearly and unmistakably 
shows that the veteran had a left knee scar prior to service.  
Therefore, the issue before the Board is whether the 
veteran's left knee scar was aggravated by his service.

Service medical records reflect that the veteran made 
numerous complaints of left knee pain during service.  
However, the Board is unable to find any references to 
treatment for a left knee scar during service.  In short, the 
medical evidence does not show that there was an increase in 
the underlying severity of the veteran's left knee scar 
during service.  As for the veteran's contentions and his 
hearing testimony that his preexisting left knee scar was 
chronically worsened by his active duty service, the etiology 
or pathology of a disability or disease involves a medical 
question that the veteran is not qualified to answer.  
Espiritu.  In the present case, there is no competent medical 
evidence that shows an increase in the left knee scar 
disability during service.  In the absence of any increase in 
disability during service the presumption of aggravation is 
not for application.  Falzone.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim 
that his preexisting left knee scar disability increased in 
severity during service and an award of service connection is 
therefore not supported by the evidence.

II.  Determination of Proper Initial Ratings 

After a review of the record, the Board is satisfied that all 
relevant facts and evidence have been properly and 
sufficiently developed for these issues.  Such evidence 
includes an August 1999 VA examination.  The record also 
shows that the veteran has been adequately informed of the 
evidence necessary to support his claim in connection with 
these issues.  Under the circumstances, the Board finds that 
the record as it stands allows for equitable appellate review 
of these issues and that there has been compliance with the 
requirements of the Veterans Claims Assistance Act of 2000.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Moreover, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The ratings for 
both the right eyelid scar and pes planus will be considered 
under the guidance set forth for initial ratings.

A.  Right Eyelid Scar

Service connection for the veteran's right eyelid scar 
disability was granted in September 1997, and an initial non 
compensable evaluation was assigned and appealed.  

The veteran's service medical records reveal that the veteran 
suffered a one centimeter superficial laceration to his right 
eyelid (incorrectly identified in the service medical records 
as the left eyelid) during service.  Sutures were applied.

At an August 1999 VA examination, the veteran indicated that 
his right eyelid scar was "without complaint of pain or 
discomfort."  Physical examination revealed a barely visible 
scar on the right upper lid measuring approximately 1.5 
centimeters.  The scar was slightly hypopigmented, but was 
without keloid formation, tenderness on palpation, or any 
disfigurement.  The diagnosis was status post small 
laceration to right upper eyelid with residual non-
disfiguring scar.

At his November 2000 video hearing, the veteran testified 
that his right eyelid scar was tender and painful if he "hit 
it."

Under Diagnostic Code 7800, slight disfigurement warrants a 
noncompensable rating for scars of the head, face or neck.  A 
10 percent rating is assigned for moderate disfiguring scars, 
and a 30 percent rating is warranted for severe disfiguring 
scars, especially if they produce a marked and unsightly 
deformity of the eyelids, lips, or auricles.  When, in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 10 percent 
rating under Diagnostic Code 7800 may be increased to 30 
percent.

Diagnostic Code 7803 provides for a maximum 10 percent 
disability rating for superficial scars that are poorly 
nourished and accompanied by repeated ulcerations, while 
Diagnostic Code 7804 provides for a maximum 10 percent 
disability rating for superficial scars that are tender and 
painful on objective demonstration.  Diagnostic Code 7805 
notes that a scar may be rated on the basis of limitation of 
function of the affected part.

After reviewing the medical evidence and applying the above 
criteria to the facts of this case, the Board is of the 
opinion that the disfigurement of the veteran's right eyelid 
scar more nearly approximates slight rather than moderate 
disfigurement.  The August 1999 VA examination report 
indicated that the veteran's scar was "non-disfiguring" and 
barely visible.  Accordingly, the Board finds that rating the 
veteran's right eyelid scar has been appropriately evaluated 
as noncompensable under Diagnostic Code 7800.

The Board further notes that Diagnostic Codes 7803 and 7804 
are not applicable in this case as the veteran's right eyelid 
scar has not been described by competent medical evidence as 
poorly nourished or tender or painful on objective 
demonstration.  Also, since the veteran's scar has not been 
shown to produce any limitation of function or resulted in 
any weakness, excess fatigability, or muscle atrophy, a 
compensable evaluation under Diagnostic Code 7805 for 
functional limitation is not warranted.  While Fenderson 
allows for staged ratings in cases where a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue, the Board concludes that the 
initially assigned non compensable evaluation is appropriate, 
and that the preponderance of the evidence is against 
assignment of an initial compensable evaluation under the 
relevant rating criteria for the veteran's right eyelid scar.

B.  Bilateral Pes Planus

Service connection for the veteran's pes planus disability 
was granted in September 1997, and a noncompensable 
evaluation was assigned.

At a June 1997 VA examination of the feet, the veteran stated 
that he did not and had not worn inserts.  Physical 
examination revealed mild bilateral pes planus.  X-rays 
indicated bilateral pes planus with hallux valgus 
deformities.  The diagnosis was bilateral pes planus.

At an August 1999 VA examination of the feet, the veteran 
stated that his foot pain had worsened since the June 1997 VA 
examination.  He described the pain as chronic and always 
present.  Daily activities such as walking and standing would 
aggravate his foot pain.  The veteran indicated that he wore 
orthotics throughout the day.  The veteran's feet showed no 
appreciable tenderness on palpation, although he did complain 
of pain in the mid metatarsal region; he also had mild 
discomfort when rising on his toes.  The diagnosis was pes 
planus with chronic pain.

At his November 2000 Board video hearing the veteran 
testified that he was currently wearing inserts that would 
help "for awhile."  He indicated that his current job 
involved a great deal of walking.

The veteran's pes planus is evaluated as noncompensable under 
Diagnostic Code 5276, acquired flatfoot.  A noncompensable 
rating is assigned when disability is mild and symptoms are 
relieved by a built-up shoe or arch support.  A 10 percent 
evaluation is warranted when there is moderate disability, 
bilateral or unilateral, when the weight-bearing line is over 
or medial to the great toe, there is inward bowing of the 
tendo achillis, and there is pain on manipulation and use of 
the feet.  A 30 percent rating is assigned for bilateral, 
severe disability, with objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities.  A maximum 50 percent rating is 
awarded when bilateral disability is pronounced, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

The Board finds that the evidence supports a grant of a 
higher initial rating of 10 percent, and no more, for the 
veteran's service-connected pes planus disability.  The Board 
observes that the veteran has made consistent complaints of 
foot pain, and the complaints appear to be consistent with 
findings obtained by VA X-rays and examination.  The evidence 
also shows that the veteran must now wear orthotics to 
alleviate his foot pain.  In this regard, the Board observes 
that the veteran did not require orthotics at the time of the 
June 1997 VA examination of the feet.  The Board recognizes 
that the evidence presented does not show an overall 
disability picture fully consistent with the criteria for 
assignment of a 10 percent evaluation under Diagnostic Code 
5276.  For example, there has been no showing of moderate 
disability or inward bowing of the tendo achillis.  Even so, 
the Board finds that the bulk of the objective medical 
evidence, coupled with the veteran's subjective complaints, 
supports a finding that his pes planus, while less than 
moderate, is more than mild.  Accordingly, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board concludes that the veteran's pes planus disability 
symptomatology more closely approximates the criteria under 
Diagnostic Code 5276 for assignment of a higher initial 
evaluation of 10 percent, and no more, for the entire period 
of the veteran's claim.  38 C.F.R. § 4.7; Fenderson.

In making this determination, the Board finds that the 
preponderance of the evidence is against the next higher 
rating of 30 percent under Diagnostic Code 5276.  No examiner 
has characterized the veteran's disability as severe, and 
there is no evidence of marked deformity sufficient to 
warrant an evaluation in excess of the 10 percent rating 
being assigned at this time.

In reaching the decision that the veteran is entitled to a 
higher initial 10 percent rating, the Board considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect the disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.  The nature of the original disability has been 
reviewed, as well as the functional impairment which can be 
attributed to pain and weakness.  See 38 C.F.R. §§  4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed, as 
discussed above, it was the veteran's complaints of pain, use 
of orthotics, and objective findings demonstrated on 
examination that supported the Board's determination, with 
resolving all doubt in the veteran's favor, that the 
disability more nearly approximated the criteria for the 
higher initial rating of 10 percent. 

C.  Other Considerations for Higher Initial Ratings

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's right eyelid scar or pes 
planus have resulted in frequent hospitalizations or caused a 
marked interference with his employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v.Derwinski, 1 Vet. App. 49 
(1990).  However, there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant more favorable determinations.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for a right shoulder scar 
disability is granted.

Entitlement to service connection for a right shoulder 
disability (other than a right shoulder scar) is denied.

Entitlement to service connection for a left knee scar 
disability is denied.

Entitlement to an initial compensable rating for scar, right 
eyelid area, is denied.

An initial rating of 10 percent, and no more, is granted for 
the veteran's service-connected bilateral pes planus, subject 
to the law and regulations controlling the award of monetary 
benefits.




REMAND

As noted, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000.  In view of the 
newly enacted legislation, and based on the foregoing, the 
Board believes that it may not properly proceed with 
appellate review of the remaining issues pending further 
development at the RO level.

As for the claim of entitlement to service connection for a 
disability of the eyes, the Board notes that it appears that 
the veteran wears glasses and made complaints of visual 
difficulties during his November 2000 Board video hearing.  
Service medical records do reflect that the veteran was 
treated for complaints of the eyes after cleaning fluids 
splashed in his eyes.  However, the veteran has not been 
afforded an appropriate VA examination to determine the 
nature and etiology of any claimed disability of the eyes.

The Board observes that service medical records reflect 
complaints of skin problems affecting areas including the 
abdomen and thighs.  Current VA medical records such as a 
December 1996 treatment record have shown that the veteran 
suffers from tinea versicolor affecting the back, shoulder, 
and abdomen.  As such, the Board finds that the veteran 
should be afforded a VA skin examination to determine if a 
current skin disability is related to skin problems 
experienced during service.

As for the claims of service connection for a bilateral knee 
and ankle disability, the Board notes that the veteran's 
service medical records reflect multiple complaints and 
treatment for bilateral ankle and knee pain.  However, the 
veteran has not been afforded an appropriate VA examination 
to determine the nature and etiology of any claimed 
disability of the ankles and knees.




Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA and private 
treatment records (not already in the 
claims file) should be obtained and made 
of record.

2.  The RO should review the claims file 
and undertake any additional action 
required under the Veterans Claims 
Assistance Act of 2000. 

3.  The veteran should be scheduled for 
special VA examinations to ascertain the 
nature and etiology of the claimed 
disabilities of the eyes, skin, ankles, 
and knees.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examinations.  Any medically 
indicated special tests and studies 
should be accomplished.  As to any of the 
claimed disorders found to be present, 
the examiner(s) should offer an opinion 
as to whether it is as least as likely as 
not that the current disorder(s) is/are 
related to the veteran's military 
service.  A detailed rationale for all 
opinions expressed should be furnished.

4.  The RO should then review the 
expanded record and adjudicate the 
veteran's claims.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to assist the veteran and 
ensure an adequate medical record for appellate review.  The 
veteran and his representative are free to submit additional 
evidence and argument in support of the matters addressed by 
the Board. 



		
	STEVEN L. COHN	
	Member, Board of Veterans' Appeals

 



